                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 THERESA BROWN, et al.,

                       Plaintiffs,

        v.                                        Case No. 2:17-cv-558
                                                  Judge Algenon L. Marbley
                                                  Magistrate Judge Chelsey M. Vascura
 NATIONWIDE LIFE INSURANCE
 COMPANY, et al.,

                       Defendants.



                                            ORDER

       This matter came before the Court for a telephonic conference regarding Defendant

Nationwide Life Insurance Company’s (“Nationwide”) Motion to Seal Plaintiff’s Opposition to

Andrus Wagstaff, PC’s Motion to Strike the Class Allegations from the Second Amended

Complaint. (“Motion,” ECF No. 94.) In support of its Motion, Defendant Nationwide provided

the Court a redacted version of Plaintiff’s Opposition for in camera review. Upon review of

Defendant Nationwide’s submission, the Court found the proposed redactions to be overly broad

and set this matter for an informal conference with the parties. During the conference, the parties

and the Court came to an agreement regarding appropriate redactions to Plaintiffs’ Opposition

(ECF No. 91) and her supporting Declaration (ECF No. 93). Accordingly, the Court GRANTS

IN PART AND DENIES IN PART Defendant Nationwide’s Motion (ECF No. 94) and

ORDERS the parties to file a public version of Plaintiffs’ Opposition and Declaration with only

the agreed-upon information redacted WITHIN SEVEN DAYS.
IT IS SO ORDERED.


                        /s/ Chelsey M. Vascura
                        CHELSEY M. VASCURA
                        UNITED STATES MAGISTRATE JUDGE




                    2
